DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, for claims 1-10 are rejected under 35 U.S.C. 103 as obvious over WO2013079473-A1 or US 2040357845A1 or US Patent No. 9,452,211 B2 all to Meijberg JW et al.

The subject matter cited in claims 11-13 is directed to an influenza universal hemagglutinin antigen (HA) comprising or consisting of the stem region of the HA set forth in SEQ ID NO: 1 or nucleic acid sequence deduced said antigen.  The basis of this rejection is based on a broad reasonable interpretation of claims 11-13 on an open language “comprising” used for the description of the claimed IBV stem protein comprising the amino acid sequence as set forth in SEQ ID NO: 1 or a nucleic acid sequence deduced a stem protein comprising the SEQ ID NO: 1. 
Meijberg JW et al. teach an invention drawn to a novel influenza B virus HA comprising the hemagglutinin stem domain useful for detecting, preventing and treating influenza virus infection (Example 15, SEQ ID NO: 132 or SEQ ID NO: 133, pages 232). Said hemagglutinin (HA) stem domain set forth in SEQ ID NO: 133 comprising the claimed HA antigen having the amino acid sequence set forth in SEQ ID NO: 1 with 100% identity to the SEQ ID NO: 1 or nucleic acid sequence set forth in SEQ ID NO: 3 which encodes this entire stem region of the hemagglutinin HA comprising the SEQ ID NO: 1 cited in the current claims 11-12.  Moreover, the cited reference also teaches that a further aspect of their provides nucleic acid molecules encoding the influenza HA stem domain polypeptides and an expression vectors comprising the nucleic acids encoding the immunogenic polypeptides, wherein the vectors comprise an origin of replication recognized by the proposed host and a promoter as well as other regulatory regions recognized by the host (See Abstract, and pages 45-48 and the following sequence homology search. 
Query Match: 100.0%; Score 1136; DB 20; Length 302;
Best Local Similarity   100.0%; Matches 223; Conservative 0;  
Mismatches    0; Indels    0;  Gaps    0;

Qy          1 GFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSELEV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 GFFGAIA GFLEGGWEGMIAGWHGYTSHGAHGVAVAADLKSTQEAINKITKNLNSLSELEV 139

Qy         61 KNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLALER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 KNLQRLSGAMDELHNEILELDEKVDDLRADTISSQIELAVLLSNEGIINSEDEHLLALER 199

Qy        121 KLKKMLGPSAVEIGNGCFETKHKCNQTCLDRIAAGTFNAGEFSLPTFDSLNITAASLNDD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||

Qy        181 GLDNHTILLYYSTAASSLAVTLMLAIFIVYMVSRDNVSCSICL 223
              |||||||||||||||||||||||||||||||||||||||||||
Db        260 GLDNHTILLYYSTAASSLAVTLMLAIFIVYMVSRDNVSCSICL 302

Therefore, claims 11-13 are anticipated by the cited reference. 
However, Claims 1-10 directed to method of immunizing an individual in need of such treatment against influenza virus B comprising administering to said individual an effective amount of the protein set forth in SEQ ID No:1 or SEQ ID No:2, preferably by intranasal administration  (Claim 6). Preferably, the individual in need of such treatment is a person who is at significant risk of being infected by influenza virus B, more preferably the group of the individual is a young child, an adult aged 65 years or older, a pregnant woman, an individual with asthma or an 15individual with chronic lung disease, chronic heart disease or another chronic medical condition (claims 2-5).  Moreover, the claimed method is further directed to use the claimed antigenic protein 20expressed by a virus like particle or a viral expression vector (selected from the group consisting of vaccinia vector, adenoviral vector, adeno-associated virus 25(AAV), cytomegalovirus vector, and sendai virus vector (claims 7-9) and more preferably an adenoviral vector (claim 10).
It is noted that the basis of the rejection of claim 1-10 is different from the claims 11-13. Because the claims 11-13 read on the product of a protein comprising the amino acid sequence of SEQ ID NO: 1 or the DNA sequence encoding the protein, which comprises the SEQ ID NO: 3. The claims 1-10 rad on use a method for inducing an immune response comprising administering the protein set forth in SEQ ID NO: 1 or a nuclei acid expression naked vector or an expression viral vector or virus like particle (VLP) comprising the antigen protein.  The cited the protein set forth in SEQ ID NO: 1, which is more closed related to use the protein of SEQ ID NO: 1 rather than a protein comprising the SEQ ID NO: 1. 
The cited reference at example 15 describes how to design the truncation of stem domain of an influenza B virus HA as a subunit vaccine. In particular, it describes that the consensus sequence among different serotype or strains of influenza viruses and also the regions that can be removed from C terminal and C-terminal. 
For example, the cited reference described that design of a Stem Domain Polypeptide Comprising the Conserved Stem Domain Epitope of CR9114 Based on Influenza B HA. In this Example, polypeptides of the disclosure on the basis of HA sequences taken from virus strains of both known lineages, i.e., B/Florida/4/2006 (B/Yamagata lineage) and B/Malaysia/2506/2004 (B/Victoria lineage), Those skilled in the art will understand that the use of other Influenza B HA sequences is also possible because the sequences are well conserved, in particular in the stem region (See paragraph [0295]. The second modification is the removal of the head domain by deleting a large part of the HA1 sequence and reconnecting the N- and C-terminal sequences through a short linker. The deletion can vary in length, but it is preferred that the last residue of the N-terminal sequence of HA1 and the first residue of the C-terminal sequence are spatially close together to avoid introducing strain through the linking sequence. In B sequences deletions can be introduced at (the equivalent positions of) P51-I336 (m2; SEQ ID NO: 133) in B/Florida/4/2006 (SEQ ID NO: 132). Equivalent positions can be easily determined by those skilled in the art by aligning the sequences using a suitable [0398] SEQ ID NO: 133 describes such a polypeptide of the disclosure containing deletion P51-I332 (m2; SEQ ID NO: 133). The deletions described above ensure that the unstructured regions formed by residues between P51 and N58 and between E306 and 1337 are also removed; this is beneficial to the overall stability of the polypeptides hereof. A similar effect was observed for polypeptides of the disclosure derived from a H1 sequence (see above).
From the sequence alignment cited above, it is clearly that the N-terminal at least above 51 and C-terminal beyond the amino acid position 332 are obviously removed. 
The cited reference also teaches that the invention further provides methods for inducing an immune response in a subject, the method comprising administering to the subject a polypeptide and/or nucleic acid molecule according to the invention for preventing and/or treating an influenza virus disease (Abstract and pages 45-48 in summery of the invention). 
Regarding the patients who may be more susceptible to receive said vaccine, the cited reference teaches that “In an embodiment, prevention and/or treatment may be targeted at patient groups that are susceptible to influenza virus infection. Such patient 2 and claims 3-5. The citation of the ones at high risk of exposing as well as suffering moderate to severe complications for the influenza is not explicitly cited by the citation is considered but this is considered as the same consequence of the group peoples selected by the same ages groups cited in the current claims. 
Regarding the limitation of intranasal administration, the cited reference also teaches that Administration of the polypeptides, nucleic acid molecules, and/or immunogenic compositions according to the invention can be performed using standard routes of administration. Non-limiting examples include parenteral administration, such as intravenous, intradermal, transdermal, intramuscular, subcutaneous, etc, or mucosal administration, e.g. intranasal, oral, and the like. The skilled person will be capable to determine the various possibilities to administer the polypeptides, nucleic acid molecules, and/or immunogenic compositions according to the invention, in order to induce an immune response (See lines 16-22 of page 51).  This disclosure anticipates claim 6.
Furthermore, the cited reference  also teaches that the polypeptides of the invention may be used after synthesis in vitro or in a suitable cellular expression system, including bacterial and eukaryotic cells, or alternatively, may be expressed in vivo in a subject in need thereof, by expressing a nucleic acid coding for the immunogenic polypeptide. Such nucleic acid vaccines may take any form, including naked DNA, plasmids, or viral vectors including adenoviral vectors (pages lines 10-15 on page 50). This disclosure anticipates claims 7-9 and 10. 
In additional, the cited reference also teach that one of their inventive embodiments is also directed to an  influenza hemagglutinin stem domain polypeptides expressed and incorporated into a viral-like particle (VLP) vector or VLPs (See lines 15-23 of page 49). The disclosure therefore anticipates claim 8. 
Therefore, for claims 1-10, it would have been obvious for a person ordinarily skilled in the art to be motivated by the cited reference using the consensus sequence of the stem domain of the HA of with suggested modification of removing the N-terminal or C terminal but maintain the region of the consensus sequence as taught by the cited reference and do an immunization for the groups of the persons at higher risk of the severe complications of influenza infection with the universal stem domain of the consensus either as subunit vaccine or DNA vaccine using the suggested viral vector including the adenovirus vector or VLP via variably suitable routes including the intranasal route as they are taught by the cited reference as described above with a reasonable expectation of success.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-13 are rejected since the claimed invention is not directed to patent eligible subject matter. Based upon a new guidance for Determining Subject Matter Eligibility Of Claims Reciting or Involving Laws of nature, nature Phenomena, & nature Products newly issued on March 04, 2019, in that the rejected claims as a whole encompass an invention that is a law of nature/natural principle, natural phenomenon, (product), do not recites something significantly different than a judicial exceptions.  
For claims 11-12, which recite(s) a naturally occurring influenza virus protein set forth in SEQ ID NO: 1 and a nucleic acid sequence encoding the same of SEQ ID NO: 3. These viral protein or DNA molecule do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 
For claim 13, one of the scope of the claim is directed to an expression system comprising the nucleic acid set forth in SEQ ID NO: 3 or the nucleic acid deduced from the amino acid sequence pf SEQ ID NO: 1. A broad reasonable interpretation of the claim can be a human infected with the influenza B virus that comprise the genomic sequence of SEQ ID NO: 1 or the antigen set forth in SEQ ID NO: 1 by its viral gene expression in a host cell in vivo.  Therefore, claim 13 is a naturally occurring influenza virus protein set forth in SEQ ID NO: 1 and a nucleic acid sequence encoding the same  The rationale for this determination is based on The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648